Exhibit 10.1 Purden Lake Resource Corp. SUBSCRIPTION DOCUMENTS October 23, 2009 PURDEN LAKE RESOURCE CORP. SUBSCRIPTION INSTRUCTIONS IMPORTANT:PLEASE READ THE ATTACHED SUBSCRIPTION AGREEMENT CAREFULLY BEFORE COMPLETING AND SIGNING IT.THERE ARE SIGNIFICANT REPRESENTATIONS CONTAINED IN THE SUBSCRIPTION AGREEMENT. All subscribers must complete and execute the documents contained in this booklet in accordance with the instructions set forth below.Any questions you may have concerning these documents should be directed to Chris Stala, telephone (631) 851-0918 or Owen May, telephone (212) 508-2100. INSTRUCTIONS 1.Fill in the requested information and Sign the Subscription Agreement. 2.Fill in the Investor Information form attached as Annex A to the Subscription Agreement. 3.Individual Investors – Fill in and Sign the Certificate for Individual Investors attached as Annex B to the Subscription Agreement. 4.Entity Investors - Fill in and Sign the Certificate for Entity Investors attached as Annex C to the Subscription Agreement. 5.Fax all forms to Chris Stala at (631) 234-1311 and Owen May at (212) 508-2124 and then Send all signed original documents with a check (if applicable) to: May Davis Partners, LLC 800 Third Avenue, 9th Floor New York, New York 10022 Attention: Owen May American Capital Partners, LLC 205 Oser Avenue Hauppauge, New York 11788 Attention: Chris Stala 6.Please make your subscription payment payable to the order of “SIGNATURE BANK – AS ESCROW AGENT FOR PURDEN LAKE RESOURCE CORP.” To wire funds directly see the following instructions: Bank Name: Signature Bank Bank Address: 261 Madison Avenue, New York, New York 10016 Acct. Name: Signature Bank as Escrow Agent for Purden Lake Resource Corp. ABA Number: 026013576 A/C Account #: 1501326425 FBO: Investor Name Social Security or EIN Number Address Each investor who executes a Subscription Agreement and the other documents contained in this package (individually an “Investor” and collectively, the “Investors”) will purchase the number of units (the “Units”) of Purden Lake Resource Corp., a Delaware corporation (the “Company”) set forth on the signature page to such Subscription Agreement at a purchase price of $10,000 per Unit.Each Unit consists of 3,937 shares of the Company’s common stock, par value $0.001 per share (the “Common
